UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 MARQUIS TISDALE,

              Plaintiff,

       v.                                              6:18-CV-6472
                                                       DECISION & ORDER
 COMMISSIONER OF SOCIAL
 SECURITY,

              Defendant.



      On June 25, 2018, the plaintiff, Marquis Tisdale, brought this action under the

Social Security Act (“the Act”). He seeks review of the determination by the

Commissioner of Social Security (“Commissioner”) that he was not disabled. Docket

Item 1. On February 7, 2019, Tisdale moved for judgment on the pleadings, Docket

Item 9; on May 21, 2019, the Commissioner responded and cross-moved for judgment

on the pleadings, Docket Item 14; and on June 10, 2019, Tisdale replied, Docket Item

15.

      For the reasons stated below, this Court grants Tisdale’s motion in part and

denies the Commissioner’s cross-motion.


                                    BACKGROUND


I.    PROCEDURAL HISTORY

      On October 9, 2014, Tisdale applied for Supplemental Security Income. Docket

Item 69. He claimed that he had been disabled since October 31, 2011, due to a back
injury as a result of a car accident, subsequent back surgeries, and numbness in his

legs. Id. at 69-70.

       On December 24, 2014, Tisdale received notice that his application was denied

because he was not disabled under the Act. Id. at 69-76 He requested a hearing

before an administrative law judge (“ALJ”), id. at 91, which was held on February 7,

2017, id. at 27. The ALJ then issued a decision on May 2, 2017, confirming the finding

that Tisdale was not disabled. Id. at 14-21. Tisdale appealed the ALJ’s decision, but

his appeal was denied, and the decision then became final. Id. at 4.


II.    RELEVANT MEDICAL EVIDENCE

       The following summarizes the medical evidence most relevant to Tisdale’s claim.

Tisdale was examined by several different providers, but only the opinion of Rita

Figueroa, M.D., is of significance to the claim of disability here.


       A.     Rita Figueroa, M.D.

       On December 5, 2014, Dr. Figueroa, an internist, evaluated Tisdale. Docket Item

6 at 268. She observed that Tisdale was “in no acute distress,” had a normal gait, could

“walk on his heels and toes without difficulty,” did not need “help changing for [the]

exam or getting on and off [the] exam table,” and was “[a]ble to rise from [his] chair

without difficulty.” Id. at 269. Tisdale told Dr. Figueroa that he “cook[ed] once to twice a

week” but did “no laundry because he [could not] do any bending.” Id. He also told her

that he could not “pick up heavy things” or “stand for long.” Id.

       Dr. Figueroa diagnosed Tisdale with chronic back pain and lumbar radiculopathy.

Id. at 270. Ultimately, she concluded that Tisdale “has marked limitations for bending,

lifting, and carrying” and a “[m]oderate limitation to prolonged walking.” Id. at 271.

                                              2
III.   THE ALJ’S DECISION

       In denying Tisdale’s application, the ALJ evaluated Tisdale’s claim under the

Social Security Administration’s five-step evaluation process for disability

determinations. See 20 C.F.R § 416.920(a)(2). At the first step, the ALJ determines

whether the claimant currently is engaged in substantial gainful employment.

§ 416.920(a)(4)(i). If so, the claimant is not disabled. Id. If not, the ALJ proceeds to

step two. § 416.920(a)(4).

       At step two, the ALJ decides whether the claimant is suffering from any severe

impairments. § 416.920(a)(4)(i). If there are no severe impairments, the claimant is not

disabled. Id. If there are any severe impairments, the ALJ proceeds to step three.

§ 416.920(a)(4).

       At step three, the ALJ determines whether any severe impairment or combination

of impairments meets or equals an impairment listed in the regulations.

§ 416.920(a)(4)(iii). If the claimant’s severe impairment or combination of impairments

meets or equals one listed in the regulations, the claimant is disabled. Id. But if the ALJ

finds that no severe impairment or combination of impairments meets or equals any in

the regulations, the ALJ proceeds to step four. § 416.920(a)(4).

       As part of step four, the ALJ first determines the claimant’s residual functional

capacity (“RFC”). See §§ 416.920(a)(4)(iv); 416.920(d)-(e). The RFC is a holistic

assessment of the claimant—addressing both severe and non-severe medical

impairments—that evaluates whether the claimant can perform past relevant work or

other work in the national economy. See § 416.945

       After determining the claimant’s RFC, the ALJ completes step four.

§ 416.920(e). If the claimant can perform past relevant work, he or she is not disabled
                                             3
and the analysis ends. § 416.920(f). But if the claimant cannot, the ALJ proceeds to

step five. §§ 416.920(a)(4)(iv); 416.920(f).

       In the fifth and final step, the Commissioner must present evidence showing that

the claimant is not disabled because the claimant is physically and mentally capable of

adjusting to an alternative job. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987);

20 C.F.R. § 416.920(a)(4)(v), (g). More specifically, the Commissioner bears the

burden of proving that the claimant “retains a residual functional capacity to perform

alternative substantial gainful work which exists in the national economy.” Rosa v.

Callahan, 168 F.3d 72, 77 (2d Cir. 1999).

       In this case, the ALJ found at step one that Tisdale had not engaged in

substantial gainful activity since the alleged onset date. Docket Item 6 at 16. At step

two, the ALJ found that Tisdale had a “severe impairment: lumbar disc disease.” Id.

       At step three, the ALJ determined that Tisdale did “not have an impairment or

combination of impairments that meets or medically equals the severity of one of the

listed impairments in 20 CFR Part 404, Subpart P, Appendix 1.” Id. at 16. More

specifically, the ALJ found that Tisdale’s impairment did not meet Listing 1.04 (disorders

of the spine).

       The ALJ then found that Tisdale had the RFC to: “perform sedentary work 1 . . .

except that he can occasionally stoop, kneel, crouch, crawl, balance and climb stairs,



       1“Sedentary work involves lifting no more than 10 pounds at a time and
occasionally lifting or carrying articles like docket files, ledgers, and small tools.
Although a sedentary job is defined as one which involves sitting, a certain amount of
walking and standing is often necessary in carrying out job duties. Jobs are sedentary if
walking and standing are required occasionally and other sedentary criteria are met.”
20 C.F.R. § 416.967(a).

                                               4
and he cannot work at heights, on ladders, or with heavy machinery.” Id. at 17 (footnote

added). The ALJ explained that although “[Tisdale]’s medically determinable

impairment could reasonably be expected to cause [his] alleged symptoms[,] . . .

[Tisdale]’s statements concerning the intensity, persistence and limiting effects of

[those] symptoms [were] not entirely consistent with the medical evidence and other

evidence in the record.” Id. at 18 . In reaching this determination, the ALJ gave

“significant weight” to the opinion of Dr. Figueroa. Id.

       At step four, the ALJ found that Tisdale had no past relevant work. Id. at 19.

And at step five, the ALJ found that “[c]onsidering [Tisdale’s] age, education, work

experience, and [RFC], there [were] jobs that exist[ed] in significant numbers in the

national economy that [Tisdale] could perform.” Id. Specifically, the ALJ credited the

testimony of a vocational expert that Tisdale could find work as a food-and-beverage

order clerk or an addressor. Id. at 20.


                                STANDARD OF REVIEW


       “The scope of review of a disability determination . . . involves two levels of

inquiry.” Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987). The court “must first

decide whether [the Commissioner] applied the correct legal principles in making the

determination.” Id. This includes ensuring “that the claimant has had a full hearing

under the . . . regulations and in accordance with the beneficent purposes of the Social

Security Act.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (quoting Cruz v.

Sullivan, 912 F.2d 8, 11 (2d Cir. 1990)). Then, the court “decide[s] whether the

determination is supported by ‘substantial evidence.’” Johnson, 817 F.2d at 985

(quoting 42 U.S.C. § 405(g)). “Substantial evidence” means “more than a mere scintilla.

                                             5
It means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting

Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). “Where there is a reasonable

basis for doubt whether the ALJ applied correct legal principles, application of the

substantial evidence standard to uphold a finding of no disability creates an

unacceptable risk that a claimant will be deprived of the right to have her disability

determination made according to correct legal principles.” Johnson, 817 F.2d at 986.


                                       DISCUSSION


I.     ALLEGATIONS

       Tisdale argues that the ALJ erred in finding that Tisdale could perform sedentary

work and in evaluating Tisdale’s subjective complaints based on improper factors.

Docket Item 9-1 at 9, 12. This Court agrees that the ALJ erred prejudicially and

therefore remands this matter to the Commissioner for proper consideration of whether

Tisdale is able to sit for six hours during an eight-hour workday as is generally required

for sedentary work. See SSR 83-10, 1983 WL 31251, at *5 (Jan. 1, 1983).


II.    ANALYSIS

       The ALJ found that Tisdale had the RFC to perform sedentary work, Docket Item

6 at 17, which “generally involves up to two hours of standing or walking and six hours

of sitting in an eight-hour work day,” Perez v. Chater, 77 F.3d 41, 46 (2d Cir. 1996)

(citing SSR 83-10, 1983 WL 31251). But the ALJ did not address Tisdale’s ability to sit,

nor did the ALJ cite any evidence supporting the conclusion that Tisdale can sit for six

hours during an eight-hour workday. See Hogan v. Astrue, 491 F. Supp. 2d 347, 354


                                             6
(W.D.N.Y. 2007) (finding error in the ALJ’s failure “to provide a function-by-function

assessment of [the] plaintiff’s ability to perform all of the exertional requirements of

sedentary work,” including failing to “specifically determine [the] plaintiff's ability to sit,

stand, walk, lift and carry”). And that is a problem, given the evidence in the record

suggesting that Tisdale could not sit for the required six hours a day.

       For example, Tisdale testified that he “probably could sit in a chair like this for

about 15-20 minutes before [he had] to keep adjusting [him]self.” Docket Item 6 at 51.

And treatment notes from 2016 indicated that Tisdale had pain when he “s[a]t too

much.” Id. at 327. But the ALJ never mentioned that testimony or the 2016 treatment

notes, nor did he provide a basis for his implicit conclusion that Tisdale could sit for six

of the eight hours in a workday.

       The Commissioner argues that it is Tisdale’s burden to demonstrate that his RFC

is more restrictive than the ALJ found, Docket Item 14-1 at 12-13 (citing Smith v.

Berryhill, 740 F. App’x 721, 726 (2d Cir. 2018)), and this Court agrees with that

observation. But the ALJ’s RFC determination still must be supported by substantial

evidence. See Smith, 740 F. App’x at 723. And there is at least a gap in the record as

to such evidence here.

       As an initial matter, to the extent that “the clinical findings [in the record] were

inadequate [to determine Tisdale’s ability to sit], it was the ALJ’s duty to seek additional

information from [Tisdale’s treating physicians] sua sponte.” Schaal v. Apfel, 134 F.3d

496, 505 (2d Cir. 1998); see also Rosa, 168 F.3d at 79 (explaining that “where there are

deficiencies in the record, an ALJ is under an affirmative obligation to develop a

claimant's medical history ‘even when the claimant is represented by counsel’” (quoting



                                                7
Perez, 77 F.3d at 47)); Sobolewski v. Apfel, 985 F. Supp. 300, 314 (E.D.N.Y. 1997)

(“The record’s virtual absence of medical evidence pertinent to the issue of plaintiff’s

RFC reflects the Commissioner’s failure to develop the record, despite his obligation to

develop a complete medical history.”). Here, that duty was triggered by the evidence

noted above suggesting Tisdale’s inability to sit for a significant period of time and the

absence of any medical evidence to the contrary.

       Moreover, although the ALJ claimed that his RFC determination was “aligned

with” Dr. Figueroa’s opinion, Dr. Figueroa did not opine on Tisdale’s ability to sit. And

an ALJ cannot infer a claimant’s ability to perform a certain function from an opinion’s

silence regarding that function. See Rosa, 168 F.3d at 81 (rejecting the ALJ’s reliance

on “reports by the consulting physicians that did not identify any serious impairments”

as the basis for the ALJ’s “finding that [the claimant] retained the residual functional

capacity to meet the exertional demands of sedentary work”); Mages v. Colvin, 2017

WL 2713727, at *4 (W.D.N.Y. June 24, 2017) (rejecting the ALJ’s conclusion that the

claimant could perform sedentary work based on a medical opinion identifying “‘mild’

limitations in bending, lifting, and carrying”); McClaney v. Astrue, 2012 WL 3777413, at

*10 (E.D.N.Y. Aug. 10, 2012) (rejecting the ALJ’s determination that the claimant could

perform sedentary work where none of the medical “reports include[d] a single

affirmative statement that [the claimant had] no limitations on his ability to sit for

extended periods of time”).

       The ALJ also relied on Tisdale’s activity—including his attempt to start a cleaning

business—as supporting the RFC determination. See Docket Item 6 at 18-19. But

those activities, which the ALJ labeled “medium exertional self-employment,” did not



                                               8
involve prolonged sitting. Id. at 19. Nor did the treatment records to which the ALJ

referred address prolonged sitting. Id.

         Thus, the Court finds that substantial evidence does not support the ALJ’s finding

that Tisdale can perform sedentary work. Accordingly, the Court remands this matter so

that the ALJ can consider whether Tisdale can sit for six hours during an eight-hour

workday, as is required for sedentary work. 2


                                      CONCLUSION


         For the reasons stated above, Tisdale’s motion for judgment on the pleadings,

Docket Item 9, is GRANTED in part and DENIED in part, and the Commissioner's cross-

motion for judgment on the pleadings, Docket Item 14, is DENIED. The decision of the

Commissioner is VACATED, and the matter is REMANDED for further administrative

proceedings consistent with this decision.

         SO ORDERED.



Dated:         January 7, 2020
               Buffalo, New York



                                                 s/ Lawrence J. Vilardo
                                                LAWRENCE J. VILARDO
                                                UNITED STATES DISTRICT JUDGE




         2Tisdale also argues that the ALJ erred in evaluating Tisdale’s subjective
complaints based on improper factors. Docket Item 9-1 at 12. Because the ALJ will
revisit that issue on remand, there is no need for the Court to reach it here. See
Kuhaneck v. Comm'r of Soc. Sec., 357 F. Supp. 3d 241, 248 (W.D.N.Y. 2019).
                                              9
